DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 37 objected to because of the following informalities:  The claim states “said camera has a display”; however, the mobile end device has a display and not the camera.  Appropriate correction is required.
 
Response to Arguments
3.	Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
	On page 9 of the amendment, Applicant argued that Smith does not teach a central data processing system, where a plurality of images from various microscopes are processed.
	While Applicant arguments are understood, the Examiner cited Patwardhan, not Smith, for teaching a central data processing system, where a plurality of images from various microscopes are processed.
   	
Examiner’s Note
4.	The common knowledge or well-known in the art statement (Official Notice) is taken to be admitted prior art. 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claim(s) 18-21, 23, 25-28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) hereinafter “Ozcan” in view of BEN SHOSHAN et al. (US 2016/0290916) hereinafter “BEN”
As per claim 18, Ozcan discloses a microscope assembly (fig. 1B), comprising: 
a lens assembly for magnified imaging of an object range in an imaging plane along an optical path (fig. 1B and paragraphs 0064, Adjustment may be accomplished by moving the lenses 46 of the system relative to one another along the optical path 20…The lens 46 in combination with the lens 16 of mobile communication device 12 creates 2.times. optical magnification); 

a stamp (figs. 1B-1C, z-adjust stage 38) configured to apply pressure to an object plate or a sample chamber outside of the sample to move the sample towards an optical axis into a focus of the lens assembly (figs. 1B-1C; paragraph 0060, a z-adjust stage 38 that is disposed in the housing 30 and moves the sample holder 36 (and sample tray 34) in the z-direction. The z-direction is illustrated in FIG. 1B and is aligned along the axis of the optical path 20…Adjustment of the stage is accomplished by rotation of a knob in either the clockwise or counter-clockwise direction to adjust the z distance. By adjusting the z-adjust stage 38 manually by the user, the focus of the optical system may be adjusted such that the fluorescent images can be focused); and
a camera receiving unit for receiving a camera in a range of said imaging plane (as shown in figs. 1A-1C; housing 30) said camera adapted to generate a digital image of said sample (paragraph 0068); wherein said lens assembly is a ball lens, a halved ball lens, or a lens in the form of a rotational spheroid (halved ball lens as shown in figs. 1F); and said camera receiving unit is adapted to receive a customary mobile end device equipped with a camera or a camera cooperating with a mobile end device (paragraph 0058, The housing 30 may even have adjustable attachment points 32 so that the housing 30 can accommodate different sized/shaped mobile communication devices 12), and
However, Ozcan does not explicitly disclose wherein said sample receiving unit comprises a bottom part with a flexible and/or deformable material provided thereon.
In the same field of endeavor, BEN discloses wherein said sample receiving unit comprises a bottom part with a flexible and/or deformable material provided thereon (fig. 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the sample receiving unit of Ozcan, by having a bottom part with a flexible and/or deformable material provided thereon, as taught by BEN, in order to hold the slide or the sample holder securely and precisely in the receptacle (BEN, paragraph 0041).
As per claim 19, Ozcan and BEN discloses the assembly of claim 18, wherein said camera receiving unit is slot adapted to receive a smartphone or any other flat mobile end device (Ozcan: paragraphs 0057-0058.  BEN: fig. 3; paragraph 0039).  
As per claim 20, Ozcan and BEN discloses the assembly of claim 18, wherein said camera assumes a camera position when inserted in said camera receiving unit (Ozcan: figs. 1A-1C.  BEN: fig. 4) and an adjustment apparatus is provided for adjusting said camera position (implicit by the mobility of the smartphone or mobile device relative to the case or housing).  
As per claim 21, Ozcan and BEN discloses the assembly of claim 18, wherein said sample receiving unit is a slot or a cavity for the object plate or a sample chamber (Ozcan: fig. 1D; paragraph 0059.  BEN: fig. 3; paragraph 0041).
As per claim 23, Ozcan and BEN discloses the assembly of claim 18, wherein said lens assembly assumes a position (Ozcan: figs. 1B-1C, paragraph 0005.  BEN: fig. 4) and an adjustment apparatus is provided for adjusting said position of said lens 
As per claim 25, although not disclosed, it would have been obvious to have a coded sample carrier for the sample, and wherein the mobile end device has a device for reading and processing said coding (Official Notice).  Doing so would have been obvious in order to read the barcodes or QR codes.
As per claim 26, BEN discloses wherein said lens assembly comprises a lens which has a maximum diameter of 5 mm (paragraph 0042).
As per claim 27, BEN discloses wherein said lens has a maximum diameter of 2 mm (paragraph 0042).
As per claim 28, BEN discloses wherein said lens has a maximum diameter of 1 mm (paragraph 0042).
As per claim 37, Ozcan discloses wherein said camera has a display (fig. 1A, display 22) and creates an image (paragraph 0068) which can be viewed on said display until an adjustment is sufficiently sharp (paragraph 0060, by watching the display 22 of the mobile communication device 12, a user can adjust the z-adjust stage 38 to bring the nanometer or micrometer-sized objects into focus).

9.	Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) in view of BEN SHOSHAN et al. (US 2016/0290916) in further view of ITO et al. (US 2015/0138374) hereinafter “ITO”.
claim 24, Ozcan and BEN disclose the assembly of claim 18; however, Ozcan or BEN do not explicitly disclose wherein an apparatus is provided for detecting the presence of a camera and/or a mobile end device.
In the same field of endeavor, ITO discloses wherein an apparatus is provided for detecting the presence of a camera and/or a mobile end device (paragraph 0076).
Ozcan, BEN and ITO are in the same field of endeavor.  They teach all the claimed features.  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine the claimed features using known techniques to yield predictable results.

10.	Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) in view of BEN SHOSHAN et al. (US 2016/0290916) in further view of Steenblik et al. (US 2005/0063049) hereinafter “Steenblik”.
As per claim 29, Ozcan and BEN disclose the assembly of claim 18; however, Ozcan or BEN do not explicitly disclose wherein a lens exchanger is provided with multiple lenses with different characteristics, and wherein said multiple lenses are moveable to replace said lens in said optical path.
In the same field of endeavor, Steenblik discloses wherein a lens exchanger is provided with multiple lenses with different characteristics, and wherein said multiple lenses are moveable to replace said lens in said optical path (fig. 24).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Ozcan and BEN in view of .

11.	Claim 30 rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) in view of BEN SHOSHAN et al. (US 2016/0290916) in further view of Steenblik et al. (US 2002/0044347) hereinafter “Steenblik_2”.
As per claim 30, Ozcan and BEN discloses the assembly of claim 18, wherein said sample is provided on the object plate or in a sample chamber which has a curved profile (see figs. 4-5 of BEN); however, Ozcan or BEN do not explicitly disclose wherein said lens assembly has aberrations, and wherein said curvature is selected such said aberrations are at least partially corrected.
In an analogous art, Steenblik_2 discloses wherein said lens assembly has aberrations (paragraph 0121, if the aperture is smaller than the optimized range of values then the image resolution will be reduced by diffraction effects, as required by the Rayleigh criterion. If the aperture is larger than the optimized range of values then the image resolution will be reduced by refractive aberrations), and wherein said curvature is selected such said aberrations are at least partially corrected (paragraph 0117, determine optimized aperture diameters for single lens microscopes that can be applied to any type of lens. Paragraph 0119, whatever the form of a lens, there will be a range of optimized lens aperture diameters and optimized numerical apertures to attain the best resolution for a single lens microscope incorporating that lens. The concept of the lens aperture optmizing methods is to balance the refractive aberrations of the lens against the diffractive blurring caused by the lens aperture. From a geometrical optics standpoint, 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Ozcan and BEN by optimizing the aperture diameter for the ball lens, as taught by Steenblik_2, in order to provide the best image resolution for said ball lens (Steenblik, paragraph 0121).

12.	Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al. (US 2016/0070092) in view of BEN SHOSHAN et al. (US 2016/0290916) in further view of Prakash et al. (US 2014/0368816) hereinafter “Prakash”.
As per claim 31, Ozcan and BEN disclose the assembly of claim 18; however, Ozcan or BEN do not explicitly disclose wherein a further lens assembly is provided in a further optical path, whereby a further portion of said object range is detected. 
In the same field of endeavor, Prakash discloses wherein a further lens assembly is provided in a further optical path, whereby a further portion of said object range is detected (fig. 23).
Ozcan, BEN and Prakash are in the same field of endeavor.  They teach all the claimed features.  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine the claimed features using known techniques to yield predictable results.

s 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over BEN SHOSHAN et al. (US 2016/0290916) in view of Smith et al. (“Cell-Phone-Based Platform for Biomedical Device Development and Education Applications”) hereinafter “Smith” in further view of Patwardhan et al. (US 2014/0243685) hereinafter “Patwardhan”.
As per claim 32, BEN disclose a method for recording and processing an image of a sample, magnified with a microscope using a lens assembly (BEN; paragraphs 0043-0044), the method comprising:
recording an image of a sample, magnified by a microscope, with a digital camera, thereby generating a recorded digital image (paragraphs 0007, 0009); 
wherein said recorded digital image of said sample is magnified with a ball lens, a halved ball lens or a lens in the form of a rotational spheroid (paragraph 0042);
However, BEN does not explicitly disclose said recorded digital image has ranges with aberrations from said lens; said digital recorded image is processed in order to at least partly correct said aberrations;
In an analogous art, Smith discloses said recorded digital image has ranges with aberrations from said lens (see figs. 2-3); said digital recorded image is processed in order to at least partly correct said aberrations (page 2, both of these aberrations can be characterized and corrected post-image acquisition through digital image processing);
However, BEN or Smith do not explicitly disclose transferring said recorded digital image to a central data processing system with a mobile end device, wherein a plurality of images from various microscopes are processed by said central data processing system; and storing and processing said recorded digital images in said central data processing system; said corrected digital image is processed in said central data 
In the same field of endeavor, Patwardhan discloses transferring said recorded digital image to a central data processing system with a mobile end device, wherein a plurality of images from various microscopes are processed by said central data processing system; and storing and processing said recorded digital images in said central data processing system; said corrected digital image is processed in said central data processing system whereby a result is received; and said result of said processing is transferred back to said mobile end device (paragraph 0063).
BEN and Patwardhan are in the same field of endeavor.  Both teach all the claimed features.  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results, also to modify BEN’s teaching in view of Smith, by using a post-image processing in order to correct aberrations, generated from the use of a ball lens, and improve image resolution. 
As per claim 33, BEN discloses wherein said sample or components of said sample have a colour, shape and/or texture and/or further features which are detected for said processing of said digital image, a type and/or strength of said colour, shape and/or texture and/or further features is determined and a classification of said sample or said components is carried out according to said type and strength of the features (paragraphs 0056-0057).  
claim 34, BEN discloses wherein a result image is generated by said processing and components in said sample are identified and marked in a result image (paragraphs 0056-0057).  
As per claims 35 and 36, arguments analogous to those applied for the limitations of claim 32 rejected by Patwardhan are applicable for claims 35 and 36.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (WO 2019103909; US 2014/0120563)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482